Citation Nr: 1416922	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for cervical spine disability (claimed as neck pain).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for lung disability (claimed as scarring of lungs, pneumonia).

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for right shoulder disability.

6.  Entitlement to service connection for fatigue to include as an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985 and February 1986 to April 2007.  He served during the Gulf War in Southwest Asia.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for fatigue to include as an undiagnosed illness, headaches, and right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A cervical spine disability was incurred in service.

2.  A hearing loss disability is not shown at any time during the appeal period.

3.  A chronic lung disability was not incurred in service, and is not shown at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical strain are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).
 
3.  The criteria for service connection for lung disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case, VA provided the Veteran will fully compliant VCAA notice in a letter dated in January 2008, prior to the rating decision on appeal, and provided supplemental notice in a second letter also dated in January 2008.  

Additionally, VA satisfied its duty to assist the Veteran in this case.  All pertinent medical records identified by the Veteran to include service treatment records have been obtained and associated with the record.  Further, VA has afforded the Veteran examinations that including related to his cervical spine and neck, hearing acuity, and respiratory system.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312  (2007). The Board finds that VA examination obtained in this case is adequate.  The findings are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms history and his contentions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4) .

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


 Claims for Service Connection

The Veteran seeks service connection for bilateral hearing loss disability, headaches, right shoulder disability, cervical spine disability, fatigue, and lung disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system, such as a sensorineural hearing loss, shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


Cervical Strain

The Board finds that the evidence of record supports entitlement to service connection for cervical strain.  The Veteran's service treatment records show various complaints of neck pain between 1997 and 2006, to include a diagnosis for neck strain in March 2006 shortly before his separation from service.  This, coupled with the Veteran's September 2007 report of neck disability incurred in service on his VA application for benefits and report of VA examination dated in February 2008 diagnosing cervical strain, weighs in favor of the claim.  It is noted that the Veteran is competent to report his symptoms and treatment.  Layno, supra.  The Board furthermore finds that he is credible.  

In light of this, the Board assigns significant probative value to the Veteran's statements and history of cervical pain.  The Board also assigns significant probative value to the February 2008 VA examination report, which reflects a history consistent with that shown in the service treatment records for neck pain and a current diagnosis for cervical strain.  Accordingly, service connection for cervical strain is granted.

Hearing Loss Disability

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).  The Court has established that the threshold for normal is from 0 to 20 decibels.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  A bilateral hearing loss disability has not been present at any time during the pendency of the claim.  The Veteran filed a VA compensation claim for hearing loss in September 2007 based on diminished hearing acuity shown on in his periodic in-service audiological tests.  VA provided the Veteran with a VA audiological evaluation in January 2008.  At that time, he reported hearing loss beginning in the 1990s, difficulty understanding people, and noise exposure in service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
15
LEFT
25
25
25
35
35

Speech audiometry revealed speech recognition ability of 94 percent the right and left ears.  The examiner indicated that hearing was within normal limits for the right ear and that there was mild sensorineural hearing loss in the left ear.

Despite the examiners notation of mild sensorineural hearing loss in the left ear, the Board observes that objective audiological examination did not reveal a puretone threshold of 40 decibels or greater in either ear or speech recognition scores of less than 94 percent as required by 38 C.F.R. § 3.385.  Thus, neither ear has a hearing loss disability for VA rating purposes. 

In reaching this conclusion, the Board has considered the Veteran's statements along with the service treatment records that show diminished hearing acuity.  The Board has further considered the Veteran's report of hearing difficulty.  However, although he is competent to describe symptoms, he is not competent to establish the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion has no probative value and assigns greater probative value to the January 2008 VA audiological examination.  This examination was prepared by a skilled, neutral medical profession and contains the requisite audiometric testing required by VA regulations.  

Based on the foregoing, the Board must deny the claim for lack of a current disability.  There is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert, supra.

Lung Disability

On his VA compensation claim dated in September 2007, the Veteran reported scarring to lungs from pneumonia.  Service treatment records reflect that the Veteran was treated for pneumonia in 1995, which resolved.  A chest x-ray dated in March 1995 showed resolution of right lower lobe pneumonia; the lungs were well inflated.  In June 1996, the Veteran presented with complaint of an "intermittent smoky [sic] feeling in his lungs."  He reported chest tightness but denied shortness of breath and dyspnea on exertion.  By history, he had pneumonia in February 1995, resolved with outpatient medication.  Exam showed clear lungs and good air movement.  The assessment was unclear etiology.

Report of VA examination dated in February 2008 reflects a diagnosis for lung scarring due to pneumonia per history of Veteran.  However, objectively, exam showed clear lungs.  Chest x-ray showed no active disease and a pulmonary function test revealed normal findings.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for lung disability.  Although service treatment records show that the Veteran had pneumonia in service, a chronic disability of the lungs is not shown either in service or during the pendency of this appeal. 

While report of VA examination dated in February 2008 shows a diagnosis for lung scarring, this diagnosis was predicated on the history provided by the Veteran which is not supported by the x-ray findings contemporaneous with that VA exam.  The clinical findings of record show no abnormal pathology to support the presence of any current lung disability.

While the Veteran is competent to report his symptoms and treatment, he is not competent to report the existence of lung disability, to include scarring due to pneumonia, as this is not susceptible to lay observation and he lacks any particular medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion).  Therefore, his opinion in this regards has no probative value.

The Board assigns greater probative value to service treatment records, which show resolution of pneumonia and normal chest x-ray in March 1995, and the subsequent normal findings on report of VA examination dated in February 2008 as they were prepared by skilled, neutral, medical professionals.

Accordingly, because no current lung disability is shown, or shown during the pendency of this claim, the claim for service connection must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  But see McLain v. Nicholson, 21 Vet. App. 319 (2007).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for cervical strain is granted.

Service connection for lung disability is denied.


REMAND

The Veteran is service connected for cervical strain and asserts that he has headaches associated with neck (cervical) pain.  He further asserts that he has fatigue due to an undiagnosed illness as a result of exposure to environmental hazards during his Gulf War tour.  Lastly, the Veteran reports having a right shoulder disability related to service.  It is noted that his service treatment records reflect numerous shoulder complaints and treatment, assessed variably as tendinitis versus bursitis, and that the current VA medical examination did not consider the Veteran's service treatment records.

As there is no medical opinion of record at this time on whether headache is secondary to service-connected cervical strain, whether the Veteran has fatigue due to an undiagnosed illness, or whether the Veteran has a right shoulder disability related to his well-documented in-service complaints, the Board finds that remand for VA medical opinions is necessary to decide these matters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

It is noted that, with regard to a claim based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

Accordingly, the case is REMANDED for the following action:

1. The originating agency should obtain a VA medical opinion from a physician on whether the Veteran has a chronic headache disorder that is as likely as not (50 percent probability or greater) proximately due to or aggravated (permanently worsened) by service-connected cervical strain.  The claims files along with any pertinent evidence located in the electronic file not included in the claims file should be reviewed by the physician.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required. That is, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. The originating agency should obtain a VA medical opinion from a physician on whether the Veteran has fatigue due to (a) an undiagnosed illness; or (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  The claims files along with any pertinent evidence located in the electronic file not included in the claims file should be reviewed by the physician.  The physician should address the Veteran's theory that his fatigue is caused by exposure to environmental hazards from his service in Southwest Asia.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3. The originating agency should obtain a VA medical opinion from a physician on whether the Veteran has a right shoulder disability that is as likely as not (50 percent probability or greater) related to service, to include the complaints and findings noted in the service treatment records.  The claims files along with any pertinent evidence located in the electronic file not included in the claims file should be reviewed by the physician.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

4. After completion of the above development, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


